COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-155-CV





DAVID SCOT LYND
	APPELLANT



V.



LEA ALIENE COX
	APPELLEE



----------



FROM THE 367TH 
DISTRICT COURT 
OF DENTON COUNTY



------------



MEMORANDUM OPINION
(footnote: 1) AND JUDGMENT



------------



On July 31, 2008, this court issued an order affirming the trial court’s order sustaining a contest to appellant’s affidavit of inability to pay because, after reviewing the record from the trial court’s hearing on the contest, we concluded that the trial court did not abuse its discretion because the evidence supported the trial court’s order sustaining the contest.  Appellant subsequently filed a motion for rehearing that was denied without opinion on September 17, 2008.  Also on September 17, 2008, we notified appellant, in accordance with rule of appellate procedure 42.3(c), that we would dismiss this appeal unless the $175 filing fee was paid on or before September 29, 2008.  
See
 Tex. R. App. P
.
 42.3(c).  Appellant has not paid the $175 filing fee.  
See
 Tex. R. App. 
P.
 5, 12.1(b).

Because appellant has failed to comply with a requirement of the rules of appellate procedure and the Texas Supreme Court’s order of August 28, 2007,
(footnote: 2) we dismiss the appeal.  
See
 Tex. R. App. 
P
. 42.3(c), 43.2(f).

Appellant shall pay all costs of this appeal, for which let execution issue.  
See
 Tex. R. App. P
.
 43.4.

PER CURIAM





PANEL:  HOLMAN, GARDNER, and WALKER, JJ.



DELIVERED:
  October 9, 2008

FOOTNOTES
1:See
 Tex. R. App. P
.
 47.4.


2:See
 Supreme Court of Tex., 
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on Multidistrict Litigation
, Misc. Docket No. 07-9138 (Aug. 28, 2007) (listing fees in courts of appeals).